                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        SCOTT MICHAEL CONWAY,
                                  11                                                    Case No. 16-cv-00082-RS (PR)
                                                      Plaintiff,
                                  12
Northern District of California




                                                v.
 United States District Court




                                                                                        ORDER OF DISMISSAL
                                  13
                                        J. DIAS, et al.,
                                  14
                                                      Defendants.
                                  15

                                  16

                                  17          Pursuant to the parties’ stipulation to voluntary dismissal with prejudice, this action
                                  18   is DISMISSED WITH PREJUDICE. See Fed. R. Civ. P. 41(a)(1)(A)(ii). (Dkt. No. 68.)
                                  19   The Clerk shall terminate all pending motions, enter judgment in favor of defendants, and
                                  20   close the file. Each party shall bear its own costs and attorney’s fees.
                                  21          IT IS SO ORDERED.
                                  22                     24 2019
                                       Dated: September ___,
                                                                                         _________________________
                                  23
                                                                                            RICHARD SEEBORG
                                  24                                                      United States District Judge
                                  25

                                  26
                                  27

                                  28
